Shannon, C. J.
In this case it has been deemed proper to prefix an abstract from the record, giving the complaint, the demurrer, and the judgment, in order that its peculiarities may be observed. The defendant’s demurrer to the complaiut was overruled, and he having elected to stand upon it, final judgment was entered.
*360The demand for relief is, that a written instrument be decreed fraudulent and void, and that it be given up by the defendant to be cancelled, etc. Two things should be made to appear': First, that the plaintiffs are entitled to such relief; and, secondly, that the instrument itself should be described in the complaint with such certainty as to enable an officer of the court, upon execution, to identify the exact writing to be cancelled. Indeed, such certainty . is a prerequisite to any proper decree for cancellation. A deed from John Doe and Susan Doe, his wife, dated on or about the first day of April, 1879, without naming any grantee, is surely not’ a sufficient description to warrant either judgment or execution of cancellatio'n, as against a party not shown to be the grantee, or not shown to have possession of the writing. The person to whom the alleged voidable instrument is made, is the real party and the one who is called upon to deliver it up. Specific equitable relief is given by taking possession of a thing, and delivering it to a claimant, or by adjudging a written instrument void and ordering it to be delivered up or cancelled. (Civil Code, sections 1988 and 2011.)
It becomes, therefore, an essential averment that the grantee or person claiming the adverse estate or interest, should be named in the complaint, unless the pleader, in some proper manner, accounts for the omission. Where the requisite information is ostensibly close at hand, negligence in this regard is not excusable but fatal. There must be a plain and concise statement of the facts constituting a cause of action, before the defendant is called upon to answer; that is to say, of all the facts sufficient to constitute a cause of action. If one link necessary in the chain of this sufficiency be missing, the complaint must fall. And this is so, not merely for the safeguard of the defendant, but also that the court, from the face of the complaint alone, may be enabled, in a case like this, to pronounce an accurate and lawful judgment. For in a decree so important as this, the court cannot assume facts which are not sufficiently pleaded. The face of the complaint is the sole criterion, and the court cannot look into the records of the register’s office to supply what has been omitted; for those books can only be matters of evidence. It would be absurd to imagine that such records are matters of judicial cognizance, or that, upon demurrer, the pleader could be allowed to introduce them in evidence. A *361demurrer presents only an issue of law for the court upon the face of the pleadings. It is not an absolute admission of the facts stated in the pleading demurred to, but it simply denies that those facts, as stated, constitute a cause of action or of defense. If it were an absolute admission, it could be used as such at any subsequent stage of the proceedings.
In the complaint before us, it is not alleged that the deed from Linn Loughridge and wife, dated “ on or about the 27th day of December, 1879,” was made to John D. Cameron, the defendant. In fact as to this instrument, no grantee is at all named. Yet the judgment assumes a fact not apparent, by asserting that this deed was executed to the defendant himself. It is no adequate answer to say that he proewred such deed to be made and executed ; for non constat but that he may have acted as a mere agent; and in no part of the complaint is it averred that he has the alleged conveyance in his possession, or that, by virtue of it, he sets up, or claims any adverse title or interest. It is not even alleged that he filed it for record. Our statutory enactments in relation to actions concerning real estate, prescribe that such actions must be brought against the adverse claimant or holder; and for the purpose of removing a cloud upon the title, must be against the person claiming an adverse estate or interest. Measured by the standard of the most modern forms of complaint under the Codes, this one is deficient in not alleging that the defendant sets up or claims title to the premises against the plaintiffs.
No copy of the deed sought to be avoided and cancelled, is annexed to the complaint or made part of it, nor is it sufficiently described.
Where demurrer is interposed, the facts which show the apparent validity of the instrument which is said to constitute the cloud, and also the facts showing its invalidity, ought to be stated. To merely name the instrument, therefore, is generally insufficient. The instrument in this case is named as one from Lough-ridge and wife, of uncertain date, but to whom is not stated. The plaintiff ought also to show the special circumstances which entitle him, in the view of a court of equity, to a decree for the specific relief demanded.
*362The plaintiffs (Robert Nation and J. Burr Nation,) in their complaint, undertake to state the source and chain of their title. Now, the rules by which the efficiency of pleadings is to be determined, are only those prescribed by the Code; and they must be liberally construed with a view to effect the object of such pleadings and to promote justice. Still, the presumption is that the pleader states his case as favorably for his side of the controversy as the facts will justify; and hence the rule adopted by the courts is, that a pleading is to be construed most strongly against the pleader, and that ambiguities arising on the face of the pleading, are to be resolved against him.
The allegation is, “ that plaintiff’s title to said land was derived by purchase from one Linn Loughridge, who on the 8th day of December, 1879, by Robert Nation, his attorney in fact, located the said tract under the provisions of section 2306 of the Revised Statutes of the United States; that the said Robert Nation, who is one of these plaintiffs by purchase of said Loughridge’s right, title, and interest, became on said 8th day of December, the actual owner of said lands, and thereafter, by deed duly executed, the title to said premises was vested in these plaintiffs.”
It amounts to this, that Loughridge, on the 8th of December, 1879, by his agent, Robert Nation, located the land under the provisions of the homestead laws; and yet on the same day Robert Nation became the actual owner by pmchase from Loughridge; and thereafter, by deed duly executed, the title was vested in plaintiffs. But singularly enough, the date of this deed is entirely omitted, and the word “ thereafter ” is substituted. Why this omission of an important fact within the knowledge of the plaintiffs ? Their own pleading discloses an outstanding title in some one, not named, of date about 27th of December, which they seek to disperse. Their dateless deed may have been obtained afterwards; and the complaint itself raises an essential question as to the priority of the two deeds. When priority of title is thus made an element, the date of the alleged prior right cannot be dispensed with. For how else on demurrer, can the court decide and make a decree upon the question ? Nor is the matter helped by asserting “ the defendant had notice of the plaintiffs’ title,” unless they first specify and show it to have been *363anterior. The demurrer only admits such matters as are well or sufficiently pleaded. The practice in equity, like that under the Code, demands that the bill shall contain a plain and concise statement of the facts — and of facts sufficient to constitute a cause for the relief. Hence the bill, or complaint, in a case such as the present, must state the deed of purchase, the date, parties, and the substance or contents briefly. It should show that the title purchased was apparently perfect or good at law, and transferred by writing. If Loughridge had the power to sell, then Robert Nation could only purchase by means of an instrument in writing; yet that he so purchased is not averred. It is not stated that he purchased by a deed or otherwise. For aught that appears, it might have been been an oral agreement or understanding, “ thereafter ” reduced to writing. And how the title to the premises became vested in these two plaintiffs, is not plainly or concisely set out. An undesciibed deed, without date, or name of grantors, is all the guide that can be found. Did Robert Nation execute a deed to J. Burr Nation ? And if so, what interest was conveyed ? Do they hold in severalty or common ? Or was the deed made by Loughridge and wife to both the plaintiffs ? No proper answers to these questions are contained in the recita) “ that the record of the title of said Robert Nation and of plaintiffs * * * was made in the office of the register of deeds,” etc. The deeds themselves must first be sufficiently pleaded, and the date of the recording is only essential as to priority and notice.
The object and effect of the recording acts are well understood. They are intended to give constructive notice to all purchasers and incumbrancers subsequent to the recording ; and, under certain circumstances, to give the preference to the conveyance first duly recorded. They were not intended to obviate the necessity of properly describing the deed in the complaint, nor do they, in any way, change the rules of pleading. The record of the conveyance, or an authenticated copy thereof, is only admitted in evidence under certain conditions, when the original is shown to be lost, etc. (See section 494, Code of Civil Procedure.) The pleader cannot, by such bald recital, make the alleged record a part of his complaint so as to supply a deficiency in material averments, nor can the court look beyond the face of the pleading. *364Tlie decree must conform to the allegations and cannot go a step beyond them; and this rule is not only one which justice requires, but one which necessity imposes on courts. If there be no answers, the relief must be exactly consistent with the case as made by the complaint and embraced within the issue of law. As before suggested, the office of the complaint is not alone to enable the defendant to know what is to be proved against him, but also to show to the court what judgment can or is to be pronounced according to law; and so that every one may know what law is to be derived from the record.
The judgment entered, decrees several matters not alleged. For instance, it is decreed “ that all adverse claim of the defendant ” be held invalid; that plaintiffs’ title be held “ good and perfect against all claims or pretensions of defendantthat he be .“estopped from setting up claim thereto;” and thftit the deed mentioned in the complaint, executed by Loughridge and wife to “ John D. Cameron,” be decreed fraudulent and void. All these matters so essential to a judgment, cannot be found in the complaint, and are first seen in the decree.
The appellant claims that plaintiffs’ title is invalid under the Federal Statutes; and that, in an action of this nature, where the plaintiff shows no valid legal or equitable estate in himself, he cannot invoke the aid of a court to determine the validity of the defendant’s claim. (Citing Stark v. Starrs, 6 Wall., 418; City v. Allison, 46 Cal., 162.) To support this position, and to show that Loughridge acquired no estate by his alleged location by an attorney in fact, the appellant refers to sections 2306, 2304, 2305 and 2309 of the Revised Statutes. But we do not deem it either necessary or advisable, in the present condition of the case, to decide any of the questions under the Federal laws. Enough has been shown to satisfy us that the judgment must be reversed with the usual order.
Barnes, J., dissenting.